Citation Nr: 0613057	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-17 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for Crohn's disease, claimed as due to 
Agent Orange exposure has been received; and, if so, whether 
service connection for that disability, has been established.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis C based on VA 
surgery in July 1997.


REPRESENTATION

Appellant represented by:	Phillip J. Infantino, III, 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active service from November 1967 to May 
1969.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an August 2001 rating action that 
denied service connection for Crohn's disease, as due to 
Agent Orange exposure, and for hepatitis C, as well as a 
claim to reopen compensation benefits pursuant to the 
provisions of 38 U.S.C.  (U.S.C.A., for the Board's purposes) 
§ 1151 for hepatitis C, based on VA surgery in July 1997.  A 
Notice of Disagreement was received in October 2001, and a 
Statement of the Case (SOC) was issued in September 2002.  A 
Substantive Appeal was received in November 2002.

In September 2003, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  
During the hearing, the veteran withdrew his appeal as to the 
claim for service connection for hepatitis C; the two matters 
remaining on appeal are as set forth on the title page of 
this decision.

In June 2004, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the November 2005, December 2005 and 
January 2006 supplemental SOC (SSOC)) and returned the  
matters to the Board for further appellate consideration.

The Board's decision on the petition to reopen the claim for 
service connection for Crohn's disease is set forth below.  
The claims for service connection for Crohn's disease, on the 
merits (claimed as due to Agent Orange exposure), as well as 
the claim for compensation benefits for Hepatitis C based on 
VA surgery in July 1997, are addressed in the remand 
following the order; those matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a May 1994 rating decision, the RO denied the 
veteran's claim for service connection for Crohn's disease as 
a result of exposure to herbicides.  Although the veteran had 
perfected an appeal as to that determination, he withdrew the 
appeal, in writing, in March 1997.

3.  Additional evidence associated with the claims file since 
the RO's May 1994 rating decision was not previously before 
agency decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for Crohn's disease as due to 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The May 1994 RO decision that denied the veteran's claim 
for service connection for Crohn's disease as due to 
herbicide exposure is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Since the May 1994 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claim for service connection for Crohn's disease as a result 
of exposure to herbicides are met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petition 
to reopen,  the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.


II.  Analysis of Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

The claim for service connection for Crohn's disease was 
initially been denied in 1978, and the veteran's several 
subsequent attempts to reopen the claim were not successful.  
Most recently, as indicated above, the RO denied the 
veteran's claim for service connection for Crohn's disease as 
due to herbicide exposure in May 1994.  The veteran perfected 
an appeal with respect to that determination, but he withdrew 
the appeal via written correspondence dated in March 1997.  
As such, the May 1994 decision is considered final.  See 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.  

Evidence considered at the time of the May 1994 decision 
consisted of the veteran's service medical records (SMRs), 
the report of a VA examination conducted within a few years 
of the veteran's discharge from service, private and VA 
treatment records, and various personal statements submitted 
by the veteran (in which the veteran consistently claimed 
that he had Crohn's disease as a result of in-service Agent 
Orange exposure).  The RO denied the claim on the bases that  
the evidence did not demonstrate complaints or treatment of 
Crohn's disease during service, and there was no basis to 
award service connection on a presumptive basis evidence due 
to Agent Orange exposure.  

The present claim, in which the veteran is specifically 
claiming service connection for Crohn's disease as a residual 
of in-service exposure to herbicides, was filed in August 
2000.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156 provides that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001

In determining whether new and material evidence to reopen a 
previously denied claim has been received, VA must initially 
decide whether evidence received since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial pertinent to the claim 
was the May 1994 RO denial of service connection for Crohn's 
disease.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent to the matter of service connection for Crohn's 
disease, as due to herbicide exposure, evidence added to the 
claims file since the May 1994 denial includes examination 
reports, voluminous VA outpatient treatment records, a Report 
to the Secretary of VA by Admiral E.R. Zumwalt, Jr.. and a 
transcript of the veteran's September 2003 Board hearing.  In 
addition, a VA physician has provided a statement dated 
February 11, 2004 to the effect that the veteran has "Crohn 
Disease that possibly could be related to his history of 
Agent Orange exposure."  

The Board finds that the 2004 VA physician's statement is 
"new" in the sense that it was not previously before agency 
decision makers.  Moreover, as such evidence suggests a 
possible association between the veteran's Crohn's disease 
and exposure to Agent Orange, the evidence is not cumulative 
or duplicative of evidence previously of record and is also 
"material" for purposes of reopening the claim for service 
connection.  While the above-referenced opinion, without 
more, would not necessarily warrant an allowance of the 
claim, the Board emphasizes that to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156.

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for Crohn's 
disease are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for Crohn's disease has been received, the appeal 
is granted to this extent.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for Crohn's disease, on the merits, and for compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, for hepatitis C, as 
a result of VA hospital treatment in July 1997, is warranted, 
even though such action will, regrettably, further delay an 
appellate decision on the claims.  

As noted above, the Board reopened the claim for service 
connection for Crohn's disease on the basis of a February 
2004 VA medical opinion that "Crohn disease that possibly 
could be related to [herbicide] exposure."  However, the 
opinion is speculative, and the examiner provided no basis 
for the opinion.  Hence, a more definitive opinion, with 
stated rationale, as to the relationship between Crohn's 
disease and in-service herbicide exposure would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
gastroenterology examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, will result in denial of the reopened 
claim(s).  See 38 C.F.R. § 3.655(b) (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

With respect to the claim for compensation benefits for 
hepatitis C, under the applicable criteria, compensation 
under 38 U.S.C.A. § 1151 shall be awarded for a veteran's 
qualifying additional disability in the same manner as if 
such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment, or examination 
furnished him under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a).  The provisions of 38 C.F.R. § 3.358(a) implement 
the governing statute.
The veteran was afforded hip replacement surgery in July 
1997.  Treatment and recovery were unremarkable.  In this 
case, the veteran contends that he currently suffers from 
Hepatitis C as a result of improper VA medical treatment.  He 
asserts that he contracted the disease as a result of a blood 
transfusion during hip replacement surgery at a VA hospital 
in July 1997.  

Blood tests performed in March 2001 were positive for 
hepatitis C antibody.  A needle liver biopsy performed in 
February 2002 produced a diagnosis of chronic hepatitis C, 
with minimal activity and no fibrosis and moderate steatosis.  

A December 2003 VA examination included a notation  that the 
veteran had "somewhat abnormal" liver function tests.  The 
examiner noted that three quantitative viral loads suggested 
that the veteran might not have hepatitis C.  A qualitative 
hepatitis C test was obtained and reported as negative.  In 
February 2004, the same physician who provided the December 
2003 examination report commented that the veteran "has 
hepatitis C that he may have contracted during surgery for 
hip repair in 1996 [sic]."  As noted above, the veteran's 
hip surgery was in 1997.

In August 2005, a VA physician who was a specialist in 
infectious diseases, offered a medical opinion.  She noted 
that the veteran had positive antibody tests for hepatitis C 
in March 2000 and March 2001.  Significantly, however, she 
also noted that positive antibody tests indicate exposure to 
hepatitis C but do not reveal any chronic viral infection.  
Chronic viral infection is diagnosed by demonstrating 
hepatitis C virus in the blood with a test known as viral 
load, of which there are two types, quantitative and 
qualitative.  The examiner noted three negative quantitative 
viral load tests administered from November 2001 to June 2003 
as well as a negative qualitative viral load test done in 
February 2002.  Those findings indicate that while the 
veteran may have been exposed to hepatitis C virus, he does 
not have the infection.  Consequently, there is no hepatitis 
infection caused or resulting from VA surgery in 1997.  
Moreover, the examiner noted that blood products have been 
tested for hepatitis C since 1992.  

Although the examiner who prepared the August 2005 report 
appears to have comprehensively supported her opinion with 
respect to clinical blood tests, she has not addressed the 
diagnosis of "chronic hepatitis C" reported in conjunction 
with the February 2002 needle biopsy (as that record appears 
to have been added to the file subsequent to her report).  In 
this case the Board requires further medical opinion to 
determine what weight, if any, should be accorded the 
diagnosis following the needle biopsy.  Accordingly, this 
matter should be returned to the prior VA physician for a 
supplemental opinion.  The Board emphasizes that further 
opinion, not examination of the veteran, is sought; hence, 
the RO should only arrange for the veteran to undergo 
examination if the prior physician is unavailable or in 
unable to provide the requested opinion without examining the 
veteran.

Prior to arranging for any further examination of the veteran 
or obtaining a supplemental medical opinion on the section 
1151 claim,  the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to either or both of the claims on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
also request that the veteran furnish all evidence in his 
possession.  Further, the RO should ensure that its notice to 
the appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006). After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his attorney a letter requesting the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable the RO to obtain any additional 
evidence not currently of record that 
pertains either of the claims remaining on 
appeal.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession with respect to either or both 
claims (not previously submitted), and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA gastroenterology examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of  the examination should include 
discussion of the veteran's documented 
medical history and assertions. 

The examiner should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is as least as likely as not 
(i.e., there is at least a 50 percent 
probability), that the veteran's Crohn's 
disease is medically related to in-service 
herbicide exposure.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed in a printed (typewritten) 
report.  

4.  Also after all records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should forward the claims file, to 
include a copy of this REMAND, to the VA 
physician that prepared the August 9, 2005 
medical report.  The examiner should 
review the February 2002 needle core liver 
biopsy report which engendered a diagnosis 
of "chronic hepatitic C".  The examiner 
should discuss the results of that biopsy 
in the context of her August 2005 medical 
report, and clearly express, in a 
supplemental opinion, whether, on the 
basis of such evidence, her prior opinion 
should be revised or reversed.
If the prior physician is not available or 
is unable to answer the question posed 
without examining the veteran, the RO 
should arrange for the veteran to undergo 
examination. 

If examination by another physician is 
needed, the RO should arrange for VA 
examination by a physician specializing in 
infectious diseases.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to  examine the 
veteran, and the report of  the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  The examiner should 
render an opinion,  to whether it is as 
least as likely as not (i.e., there is at 
least a 50 percent probability), that the 
veteran has chronic hepatitis C a result 
of VA surgery in July 1997, to include any 
blood transfusions (if any) furnished him 
by the VA, and if so, whether the 
proximate cause of such hepatitis or 
cirrhosis was (a) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA in furnishing the 
hospital care or medical or surgical 
treatment; or (b) an event not reasonable 
foreseeable.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed in a printed (typewritten) 
report. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal  in light of all pertinent evidence 
and legal authority.

7.  If any the benefits sought on appeal 
remains denied, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


